Case 6:20-cv-00482-ADA Document 44-19 Filed 11/04/20 Page 1 of 4




        EXHIBIT 17
11/3/2020                      Case 6:20-cv-00482-ADA Document   44-19
                                                         IBM Research - AustinFiled   11/04/20 Page 2 of 4
                                                                               - Locations


  IBM Research   Research areas    Work with us    About us          Blog




                                                                                                 IBM Research | Austin
                                                                                                                      Explore our research




                                                                                                                                                                                                      Connect with us:      

                                                         Making “Cognitive Music” With IBM Watson              Learn more




                                                     About us
                                                     Established in October 1995, IBM Research - Austin is one of 12 IBM research laboratories worldwide. Scientists, designers,
                                                     engineers, developers and other experts work together in the lab on a variety of focus areas including hardware development,
                                                     software development, system architectures and advancements in cognitive computing and AI. Speciﬁc projects include flood
                                                     prediction modeling, 3D microprocessor transistor design, and Main Memory Power, Performance, and Reliability Research as well as
                                                     applying AI to industry challenges such as improving elder care.




                                                     Careers and internships
                                                     Join some of the best scientists from around the world at IBM Research - Austin. Key research areas include optimized systems for big-data and
                                                     analytics, mobile computing, and energy-efﬁcient systems and datacenters.


                                                         Explore opportunities




                                                     Location
                                                     IBM Research - Austin
                                                     11501 Burnet Road
                                                     Austin, TX 78758


                                                         More information




https://www.research.ibm.com/labs/austin/                                                                                                                                                                                          1/3
11/3/2020                      Case 6:20-cv-00482-ADA Document   44-19
                                                         IBM Research - AustinFiled   11/04/20 Page 3 of 4
                                                                               - Locations


  IBM Research   Research areas    Work with us    About us        Blog




                                                     Director
                                                     Dr. Kevin Nowka is the director of IBM Research – Austin, one of IBM's 12 global research laboratories. He leads a team of scientists and engineers
                                                     working on optimized systems for big-data and analytics, mobile computing, and energy-efﬁcient systems and datacenters.


                                                     Featured
                                                      Learn more Research




                                                       Cognitive Eldercare                                                           Watson Beat




                                                     Latest news

                                                            IBM believes in these 8 startups, including one from Austin
                                                             IBM Corp. has partnered with eight startups to accelerate the development of quantum computing — a potentially
                                                             revolutionary but still unproven approach to technology that has the potential to change everything from drug development
                                                             to internet searches.



                                                            Taryn Southern’s new album is produced entirely by AI
                                                             Singer-songwriter and YouTuber Taryn Southern has decided to push the limits of AI composition, putting the sound of her
                                                             new album into the “hands” of four AI programs, including IBM’s Watson Beat. Aptly titled I Am AI, the album will be the
                                                             ﬁrst of its kind to be fully composed with and totally produced by AI when it releases in May.



                                                            The Watson Beat: Using Machine Learning to Inspire Musical Creativity
                                                             IBM has released The Watson Beat as open source on GitHub. You can use it to create rich compositions from simple input
                                                             melodies.



                                                            App lets stadium crowds display giant messages with their phones
                                                             "3 – 2 – 1 GO!"" shouts the announcer and the crowd all hold up coloured cards that have been carefully placed under their
                                                             seats. Mass coordinated displays like this at sporting occasions – such as Leicester City’s Premier League win celebration,
                                                             above – are always an impressive sight.




                                                     Researchers




https://www.research.ibm.com/labs/austin/                                                                                                                                                                  2/3
11/3/2020                      Case 6:20-cv-00482-ADA Document   44-19
                                                         IBM Research - AustinFiled   11/04/20 Page 4 of 4
                                                                               - Locations


  IBM Research   Research areas    Work with us    About us            Blog




                                                     Scientists at IBM Research - Austin are pioneering work in AI, cognitive computing, design, and so much more to solve a wide range of
                                                     practical problems, boost productivity and foster new discoveries and applications across industries.


                                                         Meet the researchers




                                                     Visiting IBM Research - Austin

                                                        11501 Burnet Rd
                                                        11501 Burnet Rd, Austin, TX 78758    Directions

                                                        View larger map




                                                                                                                                                                          Map data ©2020 Google



                                                       Address
                                                       11501 Burnet Road, Austin, TX 78758


                                                           Get directions




                                                                                                          Join IBM Research - Austin
                                                      Join some of the best scientists from around the world at IBM Research - Austin. Key research areas include optimized systems for
                                                                                 big-data and analytics, mobile computing, and energy-efﬁcient systems and datacenters.


                                                                                                                 Explore opportunities




                                                                                            What is IBM Research disrupting today?
                                                                                                                   Explore research




https://www.research.ibm.com/labs/austin/                                                                                                                                                         3/3
